EXHIBIT 10.8

 

LOGO [g268604vical2.jpg]

CONSULTING AGREEMENT

THIRD AMENDMENT

This Third Amendment, to the Consulting Agreement (the “Third Amendment”), is
made effective as of December 31, 2011 (the “Third Amendment Effective Date”)
and is entered into by and between Vical Incorporated (“Vical”), a Delaware
Corporation, having a place of business at 10390 Pacific Center Court, San
Diego, CA 92121-4340 and Gary A. Lyons (the “Consultant”), an individual having
a principal address of 1344 Stratford Court, Del Mar, CA 92014.

Whereas, Vical and Consultant entered into a Consulting Agreement (the
“Agreement”), effective August 1, 2010 which was later amended thereby extending
the term until December 31, 2012;

Whereas, Vical and Consultant wish to further amend the Agreement to extend the
term through June 30, 2012;

Now, therefore, in consideration of the covenants and promises contained herein,
the parties agree as follows:

Exhibit A of the Agreement, a previously amended, is hereby amended to be
replaced in its entirety as follows:

 

Term:    This Agreement shall terminate on June 30, 2012, unless renewed in a
writing signed by both parties for an additional six (6) months. Either party
shall have the right to terminate this Agreement at any time with thirty
(30) days’ written notice to the other party.

Except as amended hereby, all other terms and conditions of the Agreement shall
remain unchanged and shall continue in full force and effect.

In witness whereof, the parties have executed this Third Amendment to the
Consulting Agreement as of the last day indicated below.

 

VICAL INCORPORATED     Gary A. Lyons By:   /S/    JILL M. BROADFOOT            
By:   /S/    GARY A. LYONS         Name:   Jill M. Broadfoot     Name:   Gary A.
Lyons Title:   Senior Vice President & CFO     Date:   1/12/12 Date:   1/12/12  
   